Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159194(83)(84)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 159194
  v                                                                 COA: 338586
                                                                    Eaton CC: 13-020404-FC
  ERNESTO EVARISTO URIBE,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on
  September 25, 2020, is accepted as timely filed. On further order of the Chief Justice, the
  motion of plaintiff-appellee to extend the time for filing its supplemental brief is
  GRANTED IN PART. Plaintiff-appellee is given a 28-day extension for filing its
  supplemental brief, not the 194-day extension requested. The supplemental brief is due on
  or before November 13, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 21, 2020

                                                                               Clerk